PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re of
ZHANG et al.
Application No. 16/205,365
Filed: November 30, 2018
Attorney Docket No. 088963-1116610 (044100US)
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed July 01, 2020.  

The request for refund is GRANTED.

Applicant requests a refund of $140.00, for the payment of a Petition to Withdraw from Issue filed January 15, 2019 stating “the Issue Notification was mailed the same day”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $140.00, has been refunded to applicant’s credit card account on November 04, 2020.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions